Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The action is in response to the Applicant’s application filed on 12/28/2020.
Claims 15-30 are pending. 
Claims 15, 16 and 19 are independent. 

Claim Objections
Claims 18 objected to because of the following informalities:  recites according to claim 07, should read according to claim 17.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salisbury et al. (2003/0023346) in view of Seo (2015/0045812).

Re claim 15, Salisbury teaches (Figures 1A-6C) a control arm (30) for receiving input from a user (master control input device 5), the control arm comprising: a swivel member (34) rotatable about a base axis (34, para 25);
(upper arm link (36), a forearm link (38)); 
a second member (18) having a first end coupled to the upper end of the first member (para 23); 
a gimbal (10) rotatably coupled about a gimbal axis to a second end of the second member (para 25); and
but fails to explicitly teach a passive axis system for rotatably associating rotation of the first member about the base axis with rotation of the gimbal about the gimbal axis to maintain an angle of the gimbal relative to the swivel member.
Seo teaches (Figure 1-3) a passive axis system (200) for rotatably associating rotation of the first member (204) about the base axis with rotation of the gimbal (208) about the gimbal axis to maintain an angle of the gimbal relative to the swivel member (para 80-84).
Before the effective filing date of the claimed invention, it would have been obvious to one with
ordinary skill in the art, to modify the system of Salisbury with the system of Seo to provide a robot system that is capable of extending the range of a working space (see Seo; para 10).

Re claim 16, Salisbury teaches (Figures 1-A-6C) a robotic surgical system (200) comprising: a processing unit (80, para 27);
a robotic system in communication with the processing unit and including a first tool (surgical tools) supported at an end of a first link (para 22);
a user interface (5) in communication with the processing unit (para 22), the user interface including a first control arm (30) for manipulating the first link and the first tool of the robotic system in response to input from a user (para 25), the first control arm having:
a swivel member (34) rotatable about a first axis (34, para 25);
(upper arm link (36), a forearm link (38)), the lower end of the first member rotatably coupled to the swivel member about a second axis that is orthogonal to the first axis (by an arm joint system defining arm axes (A, B, C));
a second member (18) having a first end and a second end (20), the first end of the second member pivotally coupled, about a third axis, to the upper end of the first member, the third axis parallel to the second axis (para 23);
a gimbal (10) rotatably coupled, about a fourth axis (32), to the second end of the second member (18), the fourth axis orthogonal to the third axis (para 25); and but fails to explicitly teach a passive axis system for rotatably associating the rotation of the first member about the first axis with the rotation of the gimbal about the fourth axis.
Seo teaches (Figure 1-3) a passive axis system (200) for rotatably associating rotation of the first member (204) about the first axis with rotation of the gimbal (208) about the fourth axis (para 85).
Before the effective filing date of the claimed invention, it would have been obvious to one with
ordinary skill in the art, to modify the system of Salisbury with the system of Seo to provide a robot system that is capable of extending the range of a working space (see Seo; para 10).

Re claim 17, Salisbury in view of Seo teaches the robotic surgical system according to claim 16, wherein the passive axis system includes a lower disk (see Seo; para 78), a first shaft (see Seo; 204), an upper disk (see Seo; 203), a wire loop (see Seo; para 60), and a second shaft (see Seo; 205), the lower disk rotatably positioned about the first axis adjacent the lower end of the first member (see Seo; para 82), the upper disk positioned adjacent the first end of the second member (see Seo; Fig. 3; para 84), the first shaft disposed within the first member to rotatably couple the lower disk to the upper disk, and the wire loop rotatably coupling the upper disk to the second shaft (see Seo; para 80-84).

Re claim 18, Salisbury in view of Seo teaches the robotic surgical system according to claim 07, wherein the robotic system (see Salisbury; 200) includes a second tool (see Salisbury; 202 and 204) supported at an end of a second link and the user interface (see Salisbury; 5) includes a second control arm (see Salisbury; 202) for manipulating the second link (see Salisbury; para 22) and the second tool of the robotic system in response to input from a user (see Salisbury; 5), the second control arm having:
a swivel member rotatable about a first axis (see Salisbury; 34, para 25);
a first member having a lower end and an upper end (see Salisbury; upper arm link (36), a forearm link (38)), the lower end of the first member rotatably coupled to the swivel member about a second axis that is orthogonal to the first axis (see Salisbury; by an arm joint system defining arm axes (A, B, C));
a second member (see Salisbury; 18) having a first end and a second end (20), the first end of the second member pivotally coupled, about a third axis, to the upper end of the first member, the third axis parallel to the second axis (see Salisbury; para 23);
a gimbal (see Salisbury; 10) rotatably coupled, about a fourth axis (see Salisbury; 32), to the second end of the second member (18), the fourth axis orthogonal to the third axis (see Salisbury; para 25); and a passive axis system (see Seo; 200) for rotatably associating rotation of the first member (see Seo; 204) about the first axis with rotation of the gimbal (see Seo; 208) about the fourth axis (see Seo; para 85), the passive axis system including a lower disk (see Seo; para 78), a first shaft (see Seo; 204), an upper disk (see Seo; 203), a wire loop (see Seo; para 60), and a second shaft (see Seo; 205), the lower disk rotatably positioned about the first axis adjacent the lower end of the first member (see Seo; para 82), the upper disk positioned adjacent the first end of the second member (see Seo; Fig. 3; para 84), the first shaft disposed within the first member to rotatably couple the lower disk to the upper disk, and the wire loop rotatably coupling the upper disk to the second shaft (see Seo; para 80-84).

Re claim 19, Salisbury teaches a method of controlling a tool of a robotic system (200) with a user interface (5), the method comprising: moving a gimbal (10) of the user interface (5) such that a control arm (30) supporting the gimbal is rotated about a first axis (para 25), the control arm (30) including but fails to explicitly teach a passive axis system to rotate a support arm of the gimbal about a second axis to maintain an angle between the support arm of the gimbal and an input shaft of the gimbal.
Seo teaches a passive axis system to rotate a support arm of the gimbal about a second axis to maintain an angle between the support arm of the gimbal and an input shaft of the gimbal (para 78-84).
Before the effective filing date of the claimed invention, it would have been obvious to one with
ordinary skill in the art, to modify the system of Salisbury with the system of Seo to provide a robot system that is capable of extending the range of a working space (see Seo; para 10).

Re claim 20, Salisbury in view of Seo teaches the method according to claim 19, further comprising moving the gimbal such that the control arm rotates about a third axis orthogonal to the first axis (see Salisbury; para 25), the control arm including a swivel member (see Salisbury; 34) and a first member (see Salisbury; 34, para 25), the swivel member rotatable about the first axis (see Salisbury; para 25), the first member having a lower end rotatable about a third axis (see Salisbury; para 25), the passive axis system maintaining the position of the support arm of the gimbal as the first member is rotated about the third axis (see Seo; para 78-84).



Allowable Subject Matter
s 21-30 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art and search does not explicitly teach the limitation of Claim 21 “an upper universal joint positioned such that the upper universal joint pivots about the third axis as the second member rotates about the third axis” which is why claim 21 is objected to.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY R BROWN whose telephone number is (571)270-0396. The examiner can normally be reached Monday-Friday, 6:30am-3pm; Every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/BRADLEY R BROWN/Examiner, Art Unit 2846
/BICKEY DHAKAL/Primary Examiner, Art Unit 2846